                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 1 of 8



                                               UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF COLUMBIA

                         TAYLOR OSHAN                                 :
                         3606 Rock Creek Church Road, #103
                         Washington, DC 20010                         :

                               and                                    :

                         KIRK OSHAN                                   :
                         1311 Jenkins Street
                         North Merrick, NY 11566                      :

                               and                                    :

                         DEBORAH OSHAN                                :
                         1311 Jenkins Street
                         North Merrick, NY 11566                      :

                                     Plaintiffs,                      :

                               v.                                     :
                                                                          Case No. ________________
                         LYFT, INC.                                   :
                         185 Berry Street, Suite 5000
                         San Francisco, CA 94107                      :

                         Serve: CT Corporation System                 :
                                1015 15th Street, NW, Suite 1000
                                Washington, DC 20005                  :

                               and                                    :

                         XL SPECIALTY INSURANCE COMPANY               :
                         Seaview House
                         70 Seaview Avenue                            :
                         Stamford, CT 06902
                                                                      :
 Regan Zambri Long       Serve: The Corporation Trust Company
 1919 M Street, NW              Corporation Trust Center              :
      Suite 350
Washington, D.C. 20036          1209 Orange Street
    202-463-3030                Wilmington, DE 19801                  :
                               Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 2 of 8



                         and                                                 :

                         INDIAN HARBOR INSURANCE COMPANY :
                         Seaview House
                         70 Seaview Avenue                    :
                         Stamford, CT 06902
                                                              :
                         Serve: The Corporation Trust Company
                                 Corporation Trust Center     :
                                 1209 Orange Street
                                 Wilmington, DE 19801         :

                         and                                                 :

                         JOHN DOE                                            :
                         Address Presently Unknown
                                                                             :
                                       Defendants.

                                                    COMPLAINT FOR DAMAGES
                                                   (Negligence: Automobile Collision)

                                Plaintiffs, Taylor Oshan, Kirk Oshan, and Deborah Oshan, through their

                         attorneys, Salvatore J. Zambri, Christopher Regan, and the law office of Regan Zambri

                         Long PLLC, respectfully demand judgment against Defendants on the grounds and in

                         the amount set forth below:

                                                       JURISDICTION AND VENUE

                                1.     Jurisdiction is vested in this Court pursuant to D.C. Code Sec. 11-921

                         (1981 ed., as amended).

                                2.     Venue is appropriate in this Court because the wrongful and negligent acts

                         and/or omissions committed by Defendants occurred in the District of Columbia and the
 Regan Zambri Long
 1919 M Street, NW
      Suite 350          applicable policy/policies of insurance apply to the District of Columbia event.
Washington, D.C. 20036

    202-463-3030




                                                                    -2-
                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 3 of 8



                                                                  PARTIES

                                3.     Plaintiff Taylor Oshan is an adult resident of the District of Columbia.

                                4.     Plaintiff Kirk Oshan is an adult resident of the State of New York, and the

                         father of Plaintiff Taylor Oshan.

                                5.     Plaintiff Deborah Oshan is an adult resident of the State of New York, and

                         the mother of Plaintiff Taylor Oshan.

                                6.     Upon information and belief, Defendant Lyft, Inc. (“Lyft”) is a Delaware

                         corporation, with its principal place of business in the State of California.

                                7.     Upon further information and belief, Defendant Lyft is authorized to

                         conduct business, and conducts business, in the District of Columbia, and provided self-

                         insured automobile insurance—including uninsured/underinsured motorist coverage—to

                         the Lyft Vehicle (as defined in ¶ 14) for the period encompassing December 1, 2018.

                                8.     Upon information and belief, Defendant XL Specialty Insurance Company

                         (“XL Specialty”) is a Delaware corporation, with its principal place of business in the

                         State of Connecticut.

                                9.     Upon further information and belief, Defendant XL Specialty is authorized

                         to conduct business, and conducts business, in the District of Columbia, and provided

                         automobile insurance—including uninsured/underinsured motorist coverage—to the

                         Lyft Vehicle for the period encompassing December 1, 2018.

 Regan Zambri Long              10.    Upon further information and belief, Defendant Indian Harbor Insurance
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036   Company (“Indian Harbor”) is a Delaware corporation, with its principal place of
    202-463-3030
                         business in the State of Connecticut.


                                                                     -3-
                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 4 of 8



                                11.    Upon further information and belief, Defendant Indian Harbor is

                         authorized to conduct business, and conducts business, in the District of Columbia, and

                         provided automobile insurance—including uninsured/underinsured motorist coverage—

                         to the Lyft Vehicle for the period encompassing December 1, 2018.

                                12.    Defendant John Doe (whose identity is presently unknown to Plaintiffs)

                         was the driver of the vehicle that collided with the Lyft vehicle in which Plaintiffs were

                         passengers at the time of the subject collision, as described below.

                                                                   FACTS

                                13.    On the afternoon of December 1, 2018, Plaintiffs summoned a Lyft vehicle

                         through the Lyft app.

                                14.    A driver (the “Lyft Driver”) picked Plaintiffs up in a Nissan Altima (the

                         “Lyft Vehicle”).

                                15.    At approximately 5:20 p.m., the Lyft Vehicle was stopped in the

                         northbound lanes of the 2900 block of 11th Street, NW, at a red light at its intersection

                         with Columbia Road, in Washington, DC.

                                16.    At approximately the same time, Defendant Doe was driving a Chevrolet

                         SUV (upon belief, stolen) northbound on 11th Street at a high rate of speed.

                                17.    Suddenly and without slowing, stopping, or warning, Defendant Doe’s

                         vehicle slammed into the rear of the Lyft Vehicle, propelling the Lyft Vehicle into two

 Regan Zambri Long       additional cars that were stopped at the intersection.
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036          18.    After the initial impact, Defendant Doe’s vehicle careened into a third
    202-463-3030
                         vehicle before coming to a rest; Defendant Doe fled the scene on foot.


                                                                     -4-
                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 5 of 8



                                19.    As a direct result of the crash, Taylor Oshan suffered severe physical

                         injuries—chief among them, paralysis from the chest down.

                                20.    As a further direct result of the crash, Kirk and Deborah Oshan suffered

                         severe emotional distress and trauma, including specifically the trauma and anguish

                         associated with observing the injuries sustained by their son and the impact those

                         injuries have had on Taylor’s physical and emotional well-being.

                                21.    As a further direct result of the collision, Plaintiffs have incurred, and will

                         continue to incur, substantial medical expenses and other attendant expenses; have

                         incurred, and will continue to incur, substantial wage and other economic losses; and

                         have suffered, and will continue to suffer, extreme physical and emotional pain,

                         suffering, and anguish; as well as other damages.

                                                             COUNT I
                                            (Taylor Oshan: Negligence, Negligence Per Se –
                                                        Defendant John Doe)

                                22.    Plaintiffs incorporate by reference the foregoing paragraphs.

                                23.    At all relevant times, Defendant Doe owed Plaintiffs and other motorists a

                         duty to operate the SUV in a safe, prudent, and appropriate manner consistent with

                         motor vehicle safety and traffic laws then and there in effect.

                                24.    Defendant Doe breached that duty in the following ways:

                                       a. by failing to pay full time and attention to the operation of the SUV;

                                       b. by failing to keep a proper lookout while driving the SUV;
 Regan Zambri Long
 1919 M Street, NW
      Suite 350                        c. by failing to maintain proper control of the SUV;
Washington, D.C. 20036

    202-463-3030                       d. by failing to drive the SUV at a safe speed for the traffic conditions;



                                                                     -5-
                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 6 of 8



                                      e. by driving recklessly;

                                      f. by failing to timely apply brakes or otherwise take appropriate actions
                                         to avoid or minimize a collision; and

                                      g. by otherwise failing to adhere to the applicable traffic and motor
                                         vehicle regulations then and there in effect.

                                25.   In breaching this duty, Defendant Doe violated road-safety statutes and

                         regulations that were in full force and effect in the District of Columbia at the time,

                         including, without limitation the following: 18 DCMR § 2000; 18 DCMR § 2103.7; 18

                         DCMR 2200.1; 18 DCMR 2200.3; 18 DCMR 2200.4; 18 DCMR 2200.5; 18 DCMR

                         2201.9; and DC Code § 50-2201.04; as well as other statutes. As a result, Defendant Doe

                         was negligent per se under District of Columbia law.

                                26.   As a direct and proximate result of Defendant Doe’s negligence, Plaintiff

                         Taylor Oshan suffered the injuries and damages set forth in paragraphs 19-21.

                                WHEREFORE Plaintiff Taylor Oshan demands judgment against Defendant John

                         Doe in the full and just amount of Fifty Million Dollars ($50,000,000.00), plus interest

                         and costs.

                                                          COUNT II
                               (Kirk and Deborah Oshan: Negligent Infliction of Emotional Distress –
                                                     Defendant John Doe)

                                27.   Plaintiffs incorporate by reference the foregoing paragraphs.

                                28.   At the moment when Defendant Doe’s SUV crashed into the Lyft Vehicle,

                         Plaintiffs Kirk Oshan and Deborah Oshan were located within the zone of physical
 Regan Zambri Long
 1919 M Street, NW
      Suite 350          danger as defined by District of Columbia law.
Washington, D.C. 20036

    202-463-3030




                                                                   -6-
                              Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 7 of 8



                                29.     As a direct result of witnessing Defendant John Doe’s negligence (i.e. the

                         high-speed collision and their son’s injury) from within the zone of physical danger,

                         Kirk and Deborah suffered severe and verifiable fright at the time of the collision and

                         emotional trauma following the collision, as they realized their son was paralyzed, as

                         well as other emotional damages, as well as the injuries and damages set forth in

                         paragraphs 20-21.

                                WHEREFORE Plaintiffs Kirk Oshan and Deborah Oshan each demand judgment

                         against Defendant John Doe in the full and just amount of Five Million Dollars

                         ($5,000,000.00), plus interest and costs.

                                                               COUNT III
                                      (Breach of Contract to Provide Uninsured Motorist Insurance:
                                           Defendants Lyft, XL Specialty, and Indian Harbor)

                                30.     Plaintiffs incorporate by reference the foregoing paragraphs.

                                31.     Plaintiffs further state that Defendants Lyft, XL Specialty, and Indian

                         Harbor (collectively, the “UM/UIM Defendants”), pursuant to the applicable insurance

                         policy/policies in effect at the time of the accident, are legally and contractually

                         obligated to provide Plaintiffs uninsured/underinsured motorist automobile insurance

                         (UM/UIM) coverage for the injuries and damages they sustained.

                                32.     Upon information and belief, there is at least one applicable UM/UIM

                         policy (policy certificate number SEA-003463517-29) available to Plaintiffs issued by

 Regan Zambri Long       the UM/UIM Defendants, which provides One Million Dollars ($1,000,000.00) of
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036   coverage.
    202-463-3030




                                                                     -7-
                               Case 1:19-cv-00438 Document 1 Filed 02/21/19 Page 8 of 8



                                33.    Despite being provided with sufficient information to adjust the claims and

                         make payment, the UM/UIM Defendants have failed to provide the policy limit(s) to

                         Plaintiffs.

                                34.    By failing to make the UM/UIM payments to Plaintiffs, the UM/UIM

                         Defendants have breached their contractual duty to Plaintiffs and have otherwise failed

                         to live up to their duties owed to them.

                                WHEREFORE Plaintiffs demand judgment against Defendants Lyft, XL

                         Specialty Insurance, and Indian Harbor, jointly and severally, in the full and just amount

                         of One Million Dollars ($1,000,000.00), reflecting the stated policy limit of the policy of

                         insurance identified above, plus the full policy limit from any and all other applicable

                         insurance policies, plus interest and costs.

                                                              JURY DEMAND

                                Plaintiffs hereby demand a trial by jury on each of the above claims.


                                                                              Respectfully submitted,

                                                                              REGAN ZAMBRI LONG

                                                                              By:    /s/ Salvatore J. Zambri
                                                                                    Salvatore J. Zambri      #439016
                                                                                    szambri@reganfirm.com
                                                                                    Christopher J. Regan #1018148
                                                                                    cregan@reganfirm.com
                                                                                    1919 M Street, NW, Suite 350
                                                                                    Washington, DC 20036
                                                                                    PH: (202) 463-3030
 Regan Zambri Long
 1919 M Street, NW                                                                  FX: (202) 463-0667
      Suite 350
Washington, D.C. 20036
                                                                                    Counsel for Plaintiff
    202-463-3030




                                                                        -8-
